PER CURIAM.
Thadese Moore, Sr., appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his civil rights action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Moore v. Williams, No. CA-01-2168-5-22BC (D.S.C. filed Mar. 29, 2002; entered Apr. 1, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.